Citation Nr: 0106635	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  92-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total rating based 
on a period of convalescence beyond March 31, 1991.  

(The issue of entitlement to payment of or reimbursement by 
the Department of Veterans Affairs (VA) for medical expenses 
incurred in connection with the veteran's hospitalization and 
treatment at a private medical facility from February 15 to 
February 25, 1991, is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to October 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the St. 
Petersburg, Florida Regional Office (RO), which granted a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 from February 15, 1991 through March 31, 
1991.  The veteran has perfected an appeal with respect to 
the termination date of this temporary total rating. 

In May 1994 and March 1997, the Board remanded this matter to 
the RO for further development.  The requested development 
has been completed and the case is again before the Board for 
appellate disposition.  


FINDINGS OF FACT

1.  The veteran underwent a bowel resection in February 1991 
due in part to the manifestations of his service-connected 
Crohn's disease.

2.  In the month following this procedure, and prior to March 
31, 1991, the evidence of record demonstrates that the 
veteran was doing well, and that he was put on light duty.

3.  The evidence does not demonstrate that the veteran 
required a period of convalescence beyond March 31, 1991, as 
a result of this February 1991 surgical procedure.  





CONCLUSION OF LAW

An extension of a temporary total rating for convalescence 
beyond March 31, 1991, is not warranted.  38 C.F.R. § 4.30 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence has been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As 
reflected above, this case was previously remanded in order 
to obtain information with respect to the veteran's medical 
status and release to work date following his convalescence 
from surgery in February 1991.  Neither the veteran nor his 
representative has directed attention to any evidence not now 
of record which would be useful in the adjudication of this 
issue.  

A review of the record reveals that service connection was 
established for Crohn's disease by the RO in a decision dated 
in March 1985.  The RO noted that while the veteran's service 
medical records were not available for review, a Medical 
Board report indicated a diagnosis of Crohn's colitis which 
had its onset in November 1983.  

On February 15, 1991, the veteran was admitted to Sacred 
Heart Hospital (Sacred Heart), and presented to Norman W. 
Haines, M. D. with a two month history of progressive 
symptoms of diarrhea, bleeding, cramping, and abdominal pain 
with some weight loss and poor appetite.  Physical 
examination revealed that the veteran was thin, malnourished, 
but in no acute distress.  Mild tenderness along the left 
side of the abdomen was noted, with no distention or mass 
detected.  

A sigmoidoscopy was performed by Dr. Haines which showed 
active Crohn's with aphthoid ulcers, relative rectal sparing, 
most severe in the sigmoid.  It was further noted that at 50 
centimeters (cm) in the proximal sigmoid was a high grade 
fibrotic stricture with maximal luminal diameter of six to 
eight millimeters, which could not be dilated open and which 
was surrounded by inflammatory tissue.  

That same day the veteran was seen by Dewey P. Torres, M.D. 
for a consultation, and was diagnosed with a history of 
Crohn's disease with high grade obstruction of the sigmoid.  
Dr. Torres noted that the plan was to await barium enema 
results and to then determine whether surgery was necessary.  
A barium enema was done the following day.  On February 18, 
1991, Dr. Torres performed a exploratory laparotomy, subtotal 
colectomy with ileosigmoid anastomosis (side-to-side), and 
partial omentectomy.  The veteran tolerated the procedure 
well, and records from the days following the procedure 
indicate that the veteran was stable and doing well.

The February 25, 1991 discharge report reflects that the 
veteran underwent a bowel resection, and had a benign 
postoperative course, ambulated well, was eating, and was 
found to be essentially asymptomatic at the time of 
discharge.  His condition at discharge was stable, his 
prognosis fair to good.  

In May 1991, the RO granted a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30, from 
February 15 to March 31, 1991, due to the surgical procedure 
performed.

The veteran and his representative assert that the temporary 
total rating for convalescence should be extended beyond 
March 31, 1991, as the veteran required a longer period of 
convalescence following the February 1991 surgery.  It is 
essentially argued that as the veteran was hospitalized 
subsequent to this February 1991 procedure, his temporary 
total rating should be extended to include these periods 
(i.e. that this temporary total evaluation period should 
stretch to the subsequent hospitalization periods).  

In accordance with the provisions of 38 C.F.R. § 4.30 (2000), 
total ratings will be assigned from the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release if 
treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches with 
regular weight bearing prohibited; or immobilization by a 
cast without surgery of one major joint or more.

The purpose of a temporary total rating under 38 C.F.R. 
§ 4.30 (2000), is to financially aid the veteran during the 
immediate post-surgical period while he is convalescing.  
Additionally, this provision allows for an extension of one, 
two or three months beyond the initial three months if in 
accordance with the above criteria. 38 C.F.R. § 4.30 (b)(1) 
(2000).

As noted above, the veteran underwent a bowel resection in 
February 1991.  The report of this surgery does not note any 
opinion or otherwise regarding the length of time the veteran 
would require to convalesce following this procedure.  Post-
operative outpatient treatment records from Dr. Haines 
reflect that in mid-March 1991 the veteran was doing well, 
that he had stools but no diarrhea, but that he still saw 
blood.  Further, he was experiencing no significant cramping, 
was eating well, and was gaining weight.  Objectively, it was 
noted that the veteran looked well and that his weight was up 
significantly.  His abdomen was mildly tender, and he was 
assessed as stable.

An April 1991 record reflects that the veteran was doing 
well, had occasional loose stools and a little blood on the 
tissue, but otherwise was feeling well.  Objectively, it was 
noted that the veteran looked well and that his weight was up 
five pounds.  His abdomen was benign, and he was assessed as 
stable.  

In early May 1991, the veteran was again admitted to the 
emergency room at Sacred Heart.  On the admission report, Dr. 
Haines noted the veteran's history of contracting Crohn's 
disease in 1983, as well as the February 1991 surgical 
resection for a low grade stricture of the traverse and a 
high grade stricture of the left colon.  Dr. Haines noted 
that the veteran had a benign hospital course, and that he 
had been doing well and was stable until the day prior to 
admission when he had a sudden onset of abdominal pain with 
protracted nausea and vomiting after eating.  The initial 
assessment was obstructive type symptoms which possibly 
included a small bowel obstruction secondary to adhesions or 
a recurrent Crohn's at the anastomosis.  

A colonoscopy was performed the next day, which discovered an 
intact anastomosis at 25 cm with mild inflammatory reaction 
with edema and erythema but no obstruction and a normal 
proximal small bowel and distal colon.  Thereafter, a small 
bowel series was performed which was normal.  

In late May 1991, the veteran was again admitted to Sacred 
Heart with abdominal pain and vomiting.  He was treated and 
discharged a few days later with diagnoses of atrial 
fibrillation with rapid ventricular response, recurrent 
Crohn's disease with surgical anastomosis, nausea and 
vomiting secondary to the atrial fibrillation with rapid 
ventricular response, and hypokalemia.  

Pursuant to the Board remands, the RO sent letters to Dr. 
Haines in July 1998 and April 1999 requesting, essentially, 
that he indicate when the veteran was permitted to return to 
full activity and employment (or light duty) following the 
February 1991 surgery, and if he was not cleared to work 
prior to April 1, 1991, provide the reasons for any extended 
convalescence.  In response to these inquiries by the RO, Dr. 
Haines' office responded that the veteran was last treated by 
him in 1994, and that the veteran had been "placed on light 
duty, not disability."  Attempts to gather attendance 
information from the veteran's employer regarding the 
relevant time period failed as such records were not kept by 
the employer back to 1991.   

After reviewing all of the relevant evidence of record, the 
Board finds that, by a preponderance of the evidence, an 
extension of a temporary total rating for convalescence 
beyond March 31, 1991, in accordance with the provisions of 
38 C.F.R. § 4.30, is not warranted.  

Clearly the February 1991 surgical procedure, which was due 
to an exacerbation of the service-connected Crohn's disease, 
did not result in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches with 
regular weight bearing prohibited; or immobilization by a 
cast without surgery of one major joint or more.  Further, it 
is not even clear that the February 1991 surgery alone 
necessitated one month of convalescence, given the follow up 
report dated in mid-March 1991 coupled with the fact that the 
veteran was placed on light duty subsequent to the procedure 
(whether he worked or not is unknown, but the bottom line was 
he was medically cleared to work, albeit on light duty).  

The Board is sympathetic to the veteran's argument to the 
effect that the manifestations of his service-connected 
Crohn's disease resulted in additional treatment and 
procedures as early as May 1991.  However, there are no 
provisions in the regulations which would allow for an 
extension of a temporary total evaluation for convalescence 
based on a particular hospital admission due to a additional 
admission weeks or months after a veteran has convalesced 
from the initial hospitalization period (the veteran would 
certainly have been within his rights to file another claim 
for a temporary total evaluation based on this subsequent 
admission alone).  

In sum, the preponderance of the evidence is against the 
veteran's claim for an extension of the temporary total 
rating based on a period of convalescence beyond March 31, 
1991; as such, his claim is denied.  





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

